           Case 2:21-cr-00088-JCM-BNW Document 16 Filed 07/01/21 Page 1 of 3



1    ROBERT M. DRASKOVICH, ESQ.
     Nevada Bar No. 6275
2
     THE DRASKOVICH LAW GROUP
3    815 S. Casino Center Blvd.
     Las Vegas, Nevada 89101-6718
4    Tel: 702.474.4222
5
     Fax: 702.474.1320
     robert@draskovich.com
6    Attorney for Defendant
7                                 UNITED STATES DISTRICT COURT
8
                                       DISTRICT OF NEVADA

9    UNITED STATES OF AMERICA,          )            CASE NO: 2:21-cr-00088-JCM-BNW
                                        )
10
                 Plaintiff,             )
11                                      )
     vs.                                )
12                                      )            STIPULATION TO CONTINUE
                                        )            HEARING RE: REVOCATION OF
13
                                        )            SUPERVISED RELEASE
14   IANI TASSEV,                       )
                                        )
15               Defendant.             )
     __________________________________ )
16

17          IT IS HEREBY STIPULATED AND AGREED by and between CHRISTOPHER

18   CHIOU, Acting United States Attorney, and MELANEE SMITH, counsel for the United States
19
     of America; ROBERT M. DRASKOVICH, counsel for Defendant, IANI TASSEV, that the
20
     hearing currently scheduled for July 9, 2021 at the hour of 11:00 a.m., be continued for one
21

22
     week, or to a date and time to be set by this Honorable Court.

23          This Stipulation is entered into for the following reasons:
24          1.      Counsel for Defendant will be out of the jurisdiction.
25
            2.      Denial of this request for continuance of the initial appearance would prejudice
26
     both the defendant and the Government and unnecessarily consume this Court’s valuable
27

28   resources, taking into account the exercise of due diligence.


                                                     -1-
            Case 2:21-cr-00088-JCM-BNW Document 16 Filed 07/01/21 Page 2 of 3



1            3.      Additionally, denial of this request for continuance could result in a miscarriage
2
     of justice.
3
             This is the first request to continue the hearing re: revocation of supervised release date
4

5
     filed herein.

6            DATED this 1st day of July, 2021.
7                                                   CHRISTOPHER CHIOU
8
                                                    ACTING UNITED STATES ATTORNEY

9           Robert M. Draskovich                           Melanee Smith
     /s/___________________________                 /s/_____________________________
10
     ROBERT M. DRASKOVICH, ESQ.                     MELANEE SMITH
11   Nevada Bar No. 6275                            Assistant United States Attorney
     Attorney for Defendant
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   ///
27
     ///
28
     ///
                                                      -2-
           Case 2:21-cr-00088-JCM-BNW Document 16 Filed 07/01/21 Page 3 of 3



1    ROBERT M. DRASKOVICH, ESQ.
     Nevada Bar No. 6275
2
     THE DRASKOVICH LAW GROUP
3    815 S. Casino Center Blvd.
     Las Vegas, Nevada 89101-6718
4    Tel: 702.474.4222
5
     Fax: 702.474.1320
     robert@draskovich.com
6    Attorney for Defendant
7                                 UNITED STATES DISTRICT COURT
8
                                       DISTRICT OF NEVADA

9    UNITED STATES OF AMERICA,          )           CASE NO: 2:21-cr-00088-JCM-BNW
                                        )
10
                 Plaintiff,             )
11                                      )
     vs.                                )
12                                      )           ORDER CONTINUING
                                        )           HEARING RE: REVOCATION OF
13
                                        )           SUPERVISED RELEASE
14   IANI TASSEV,                       )
                                        )
15               Defendant.             )
     __________________________________ )
16

17          Based upon the pending Stipulation of counsel, and good cause appearing therefor, the

18   Court hereby finds that:
19
            IT IS HEREBY ORDERED that the initial appearance in the above-captioned matter
20
     currently scheduled for July 9, 2021 at 11:00 a.m., be vacated and continued to
21
      July 23, 2021
     _____________________                 11:00 a.m.
                           at the hour of _____________.
22

23          DATED AND  DONE
                  July 2, 2021.this ____ day of _________________, 2021.

24                                                _____________________________________
25
                                                  UNITED STATES DISTRICT JUDGE
     Respectfully Submitted By:
26
     /s/ Robert M. Draskovich
27
     ____________________________
28   Robert M. Draskovich, Esq. (6275)
     Attorney for Defendant
                                                    -3-
